 

Exhibit 10.58

 

STATE OF NORTH CAROLINA

 

ASSIGNMENT OF LEASE

 

COUNTY OF WAKE

 

THIS ASSIGNMENT OF LEASE (“Assignment”) is entered into and effective this 15th
day of July, 2019· (“Effective Date”) by and between Cancer Genetics, Inc., a
Delaware corporation, successor-in-interest to Gentris, LLC, a Delaware limited
liability company, (hereinafter the “Assignor”) and Interpace BioPharma, Inc., a
Delaware corporation (hereinafter the “Assignee”), with the consent of Southport
Business Park Limited Partnership, a North Carolina limited partnership
(hereinafter the “Landlord”).

 

W I T N E S S E T H:

 

WHEREAS, Assignor, successor-in-interest to Gentris, LLC, successor-in-interest
to Gentris Corporation, who as tenant, previously entered into a certain lease
agreement dated as of June 12, 2004, as amended by letter agreement dated
October 21, 2004, by Second Amendment to Lease dated June 17, 2005, by Letter
Agreement dated September 19, 2005, by Third Amendment to Lease dated May 25,
2006, by Fourth Amendment to Lease dated December 20, 2007, by Fifth Amendment
to Lease dated June 15, 2009, by Sixth Amendment to Lease dated June 3, 2010, by
Seventh Amendment to Lease dated October 26, 2010, by Eighth Amendment to Lease
dated July 29, 2011, by Ninth Amendment to Lease dated November 7, 2012 and by
Tenth Amendment to Lease dated July 15, 2014 (collectively, the “Lease”) with
Landlord for certain premises located at 133 Southcenter Court, Suite 400,
Morrisville, North Carolina 27650 (“Premises”); and

 

WHEREAS, as of the Effective Date, Assignor owes Landlord the amount of
$79,323.70 (“Outstanding Balance”) pursuant to the terms of the Lease.

 

WHEREAS, Assignor is desirous of assigning all of its rights and
responsibilities under the Lease to the Assignee consistent with the terms and
conditions set forth herein; and

 

WHEREAS, Assignee desires to assume all of Assignor’s obligation under the Lease
consistent with the terms and conditions set forth herein;

 

WHEREAS, Assignor and Assignee desire to obtain Landlord’s consent in connection
therewith; and

 

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged and agreed, the parties hereto agree as follows:

 

1. Assignment. For good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged by Assignor, as of the Effective Date, Assignor
hereby assigns and transfers unto Assignee all of Assignor’s rights, title and
interest as Tenant in and to the Lease. As a material inducement for Assignee to
execute this Assignment, Assignor represents and warrants to Assignee that
Assignor has not previously assigned or encumbered all or any portion of
Assignor’s right, title and interest arising under the Lease and that upon
receipt of the Outstanding Balance and the Administrative Fee (as defined in
Section 19 below) by Landlord, Assignor will not be in default in the
performance of any of Assignor’s obligations under the Lease.

 

 

 

 

2. Assumption. Assignee hereby accepts this Assignment and agrees to assume and
be bound by and to perform all duties and obligations as Tenant under the Lease,
and shall be liable to Landlord for the performance thereof. Assignee hereby
acknowledges receipt of a fully executed copy of the Lease from Assignor.

 

3. Consent to Assignment and Waiver of Termination Rights. Landlord hereby: (i)
acknowledges and consents, for purposes of Section 13.01 of the Lease, to the
assignment of this Lease by Assignor to Assignee pursuant to the terms of this
Assignment, and waives any applicable termination or other rights under the
Lease arising solely in connection with this Assignment, (ii) asserts that, to
the best of Landlord’s knowledge, the Lease is in full force and effect and
(iii) acknowledges that, upon receipt by Landlord of the full Outstanding
Balance and the Administrative Fee, there is no default of Assignor under the
Lease which has remained uncured after any applicable period for notice and cure
and no circumstance or set of circumstances exists (including this Assignment)
which, with the giving of notice or the passage of time, or both, would
constitute a default under the Lease.

 

4. No Modification of Use. Assignor and Assignee agree and acknowledge that the
Premises shall be used for the use as defined in the Lease, and for no other
purpose whatsoever without the written consent of Landlord.

 

5. No Default. Neither Assignor nor any guarantor of the Original Lease shall be
released from any obligations or duties under the Lease and shall remain fully
liable thereon notwithstanding this Assignment.

 

6. Entire Agreement. This Assignment contains the entire agreement of Assignor
and Assignee with respect to the subject matter hereof.

 

7. Notices. All notices to Assignee as Tenant under the Lease shall be delivered
to:

 

Interpace BioPharma, Inc.

c/o Morris Corporate Center 1, Building C

300 Interpace Parkway

Parsippany, New Jersey 07054

Attention: Jack E. Stover, President & CEO

Telephone: 412-224-6100

 

Email: jstover@interpacedx.com

 

All notices to the Assignor shall be delivered to:

 

Cancer Genetics, Inc.

201 Route 17 North, 2nd Floor

Rutherford, New Jersey 07070

Attention: Jay Roberts, President & CEO

Telephone: 201-528-9200

Facsimile: 201-528-920

 

Email: Jay.Roberts@CGI.com

 

 

 

 

8. Security Deposit. As part of the assignment, Assignor will assign its current
security deposit balance with Landlord in the amount of $22,726.73 to Assignee
and upon the effectiveness of this agreement any future refund of the deposit,
if any, shall be made exclusively to Assignee. In addition, simultaneously upon
the execution of this Assignment, Assignee shall deposit the additional sum of
$11,190.77 as additional security deposit with Landlord so that as of the
Effective Date, the security deposit on hand shall be $33,917.50.

 

9. No Other Amendment. Except as set forth herein, the Lease shall remain in
full force and effect, and shall be binding and enforceable against Assignor and
Assignee and Landlord. Except as otherwise set forth herein, capitalized terms
shall have the meanings attributed to them in the Lease.

 

10. Guaranty of Lease. Simultaneously upon the execution of this Assignment,
Assignee shall cause Interpace Diagnostics Group, Inc., a Delaware corporation,
to sign a guaranty of lease in the same form as that guaranty of lease attached
hereto as Exhibit A.

 

11. Counterparts. This Assignment may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same agreement.

 

12. Binding Effect. This Assignment shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.

 

13. Governing Law. This Assignment shall be construed and interpreted under, and
governed and enforced according to, the laws of the State of North Carolina. The
parties hereto hereby submit to the jurisdiction of the courts of the State of
North Carolina in the event of any action or dispute arising hereunder.

 

14. Headings and Construction. The headings set forth in this Assignment are
inserted only for convenience and are not in any way to be construed as part of
this Assignment or a limitation on the scope of the particular section to which
it refers.

 

15. Authority. Landlord, Assignor, Assignee and Guarantor warrant and represent
that the individual executing this Assignment on behalf of such entity is
authorized to execute and deliver this Assignment and to make it a binding
obligation of Landlord, Assignor, Assignee and Guarantor. This Assignment shall
be binding upon the respective parties hereto, and upon their heirs, executors,
successors and assigns.

 

 

 

 

16. No Options or Inducements: Condition of Premises. Assignee acknowledges and
agrees that, as of the Effective Date and notwithstanding anything to the
contrary set forth in the Lease or this Assignment, Assignee shall have no
extension, renewal, termination or other options whatsoever with regard to the
Premises or under the Lease. Assignee further acknowledges and agrees that
Assignee is not and shall not be entitled to any allowances, concessions, upfit
work or other inducements of any kind in connection with the Premises or under
the Lease. In the latter regard, Assignee acknowledges and agrees that from and
after the Effective Date, Landlord is leasing the Premises to Assignee “as is,”
without any representations or warranties of any kind (including, without
limitation, any express or implied warranties of merchantability, fitness or
habitability) and without any obligation on the part of Landlord to alter,
remodel, improve or decorate the Premises or any part thereof.

 

17. Acknowledgment of Non-Existence of Claims and Waiver. Assignor and Assignee
acknowledges that as of the Effective Date, there are no claims by Assignor or
Assignee against Landlord arising under the Lease. Assignor and Assignee release
and discharge Landlord, and its successors and assigns, from any demands for
injuries or damages of any kind or nature arising out of or related to the Lease
or the Premises that occurred on or prior to the Effective Date.

 

18. Brokerage. Assignor and Assignee represent to Landlord that neither Assignor
nor Assignee have entered into any agreements with any brokers in connection
with this Assignment. Assignor and Assignee indemnify, hold harmless and agree
to defend Landlord, its members, principals, partners, officers, directors,
employees and agents and the respective principals, officers and directors of
any such agents from and against any and all claims of any brokers claiming to
have represented Assignor or Assignee in connection with this Assignment.

 

19, Administrative Fee. On or prior to the Effective Date, Assignor shall pay
the sum of $1,500.00 to Landlord to compensate Landlord for legal fees, cost of
administration, and other expenses incurred in connection with the negotiation
and processing of this Assignment (“Administrative Fee”). To the extent Assignor
fails to compensate Landlord for such Administrative Fee, Assignee shall be
responsible for such fee within five (5) days of an invoice from Landlord.

 

20. Counterparts. This Agreement may be executed in any number of counterparts
with the same effect as if all signing parties had signed the same document. All
counterparts shall be construed together and constitute the same instrument.
Such counterparts may be transmitted electronically and any such electronically
transmitted counterparts shall be deemed to be an original executed counterpart.

 

[SIGNATURE PAGE TO FOLLOW]

 

 

 

 

IN WITNESS WHEREOF, the parties have set their hands as of the day and year
first above written.

 

      ASSIGNOR:               CANCER GENETICS, Inc.,       a Delaware
corporation                 /s/ John A. Roberts       By: John A. Roberts      
Its: President & CEO                 ASSIGNEE:               INTERPACE
BIOPHARMA, INC.,       a Delaware corporation                 /s/ Jack E. Stover
      By: Jack Stover       Its: President & Chief Executive Officer          
Acknowledged and Agreed to by:                 GENTRIS, LLC,       a Delaware
limited liability company                 /s/ John A. Roberts       By: John A.
Roberts       Its: President & CEO      

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

[Signature Page to Assignment of NC Lease]

 

 

 

 

ACKNOWLEDGEMENT AND CONSENT OF GUARANTOR

 

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the guarantor of the Lease hereby acknowledges and consents
to the terms of this Assignment and reaffirms its obligations under that certain
Unconditional Guaranty of Lease effective July 15, 2014 in favor of Landlord.

 

  GUARANTOR:       CANCER GENETICS, Inc.,   a Delaware corporation       /s/
John A. Roberts   By: John A. Roberts   Its: President & CEO

 

 

 

 

ACKNOWLEDGEMENT AND CONSENT OF LANDLORD:

 

Landlord has acknowledges and consents to the above referenced Assignment as of
the Effective Date.

 

  LANDLORD:       Southport Business Park Limited Partnership,   a North
Carolina limited partnership       By: Southport Business Park Investors
Corporation, general partner       /s/ Richard G. Sullivan   Richard G.
Sullivan, Vice President

 

 

 

 

EXHIBIT A

 

Guaranty of Lease

 

[Intentionally omitted.]

 

 

 